Memorandum by the Court. Upon conflicting medical evidence the Comptroller not only found that the incident of March 6, 1963, asserted by petitioner to have precipitated a permanently disabling posterior myocardial infarction, did not constitute an accident within the meaning of section 63 of the Retirement and Social Security Law but to the contrary that petitioner’s present incapacity is due to a degenerative heart condition unrelated to accident and from his own findings drew the conclusion of law that petitioner is not incapacitated for the performance of his duties as a labor mediator as the natural and proximate result of an accident sustained in the service upon which his membership is based. The findings and conclusions of the Comptroller are supported by substantial medical testimony in the record. Under familiar authority the independent judgment of the Comptroller in such a case must be accepted. (See Matter of Demma v. Levitt, 11 N Y 2d 735.) Determination confirmed, *729without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Staley, Jr., JJ., concur.